DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Isobe et al. (US 6,354,143 B1).
Regarding claim 11, Isobe discloses a fuel vapor treatment apparatus (31) comprising:
a fuel tank (9) for storing fuel of an internal combustion engine:
a canister (25) for adsorbing fuel vapor generated in the fuel tank;
a fuel vapor passage (20) connecting the fuel tank (9) and the canister (25);
a pressure detection sensor (11) for detecting a pressure in the fuel tank (9); and
a microcomputer (5) configured to perform processing of:

Regarding claim 12, wherein the microcomputer (5) is configured to perform further processing of: diagnosing a leakage (65) of gas between the inside and an outside of the diagnosis target system based on a change amount per unit time of the detection
 value of the pressure detection sensor after reduction of the pressure inside the detection target system.
Regarding claim 14, wherein the microcomputer is configured to perform further processing of: checking, based on the fluctuation width (P2-P1) of the pressure, whether the leak diagnosis is to be performed.
Regarding claim 15, wherein: the microcomputer performs the processing of detecting the fluctuation width (P2-P1) of the pressure by suppressing an increase or a decrease in the pressure inside the detection target system.
Regarding claim 16, wherein the microcomputer (5) performs the processing of diagnosing the leakage of gas between the inside and the outside of the detection target system by comparing the change amount per unit time of the detection value of the pressure detection sensor with a diagnosis reference which is set variably with the fluctuation width of the pressure; see figure 4



Regarding claim 18, wherein the microcomputer (5) performs the leak diagnosis only when the fluctuation width (P2-P1) of the pressure is smaller than a predetermined threshold value.
Regarding claim 20, wherein: the microcomputer performs the processing of reducing the pressure in the diagnosis target system after the internal combustion engine is stopped. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 3,354,143 B1) in view of Dudar (US 2019/0101072 A1).
Regarding claim 1, Isobe discloses a fuel vapor treatment apparatus comprising:

a canister (25) for adsorbing fuel vapor generated in the fuel tank;
a pressure detection sensor (11) for detecting the pressure inside the detection target system; and a fluctuation detection unit (62) for detecting a fluctuation width indicating a
 width of a fluctuation of the pressure (11)  inside the detection target system, the fluctuation being generated when the pressure inside the detection target system (11) is reduced to a predetermined pressure value; see figure 6.
Isobe is silent as to a vacuum pump for reducing a pressure in a detection target system including the fuel tank.
Dudar discloses a vacuum pump (238) for reducing a pressure in a detection target system including the fuel tank (220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isobe by using a vacuum pump to reduce the pressure in a detection target system including the fuel tank in a short time.
Regarding claim 2, further comprising: a leak diagnosis unit (65) for diagnosing a leakage of gas between the inside and an outside of the detection target system based on a change amount per unit time of the detection value of the pressure detection sensor (11) after reduction of the pressure inside the detection target system.
Regarding claim 4, further comprising: a diagnosis check unit (66) for checking, based on the fluctuation width of the pressure detected by the fluctuation detection unit, whether the leak diagnosis by the diagnosis unit is to be performed.

Regarding claim 6, wherein: the leak diagnosis unit (65) diagnoses the leakage of gas between the inside and the outside of the detection target system by comparing the change amount per unit time of the detection value of the pressure detection sensor with a diagnosis reference which is set variably with the fluctuation width of the pressure.
Regarding claim 8, wherein: the leak diagnosis unit (65) performs the leak diagnosis only when the fluctuation width of the pressure is smaller than a predetermined threshold value.
Regarding claim 10, wherein: the pump (238) is driven to reduce the pressure in the diagnosis target system after the internal combustion engine is stopped.
Allowable Subject Matter
Claims 3, 7, 9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel vapor treatment systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747